Citation Nr: 0520196	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
retropatellar pain syndrome.

2.  Entitlement to service connection for left knee 
retropatellar pain syndrome.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
October 2003.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a February 2004 decision, by the RO in 
Louisville, Kentucky, that in pertinent part, denied the 
veteran's claim of entitlement to service-connection for the 
above mentioned conditions.  In January 2004, the claims file 
was transferred to the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran contends that he currently has bilateral knee 
disabilities, which are service related.

A review of the record reveals that during a September 2003 
VA examination, while the veteran was still on active duty, 
the veteran complained of knee pain, stiffness and cracking 
with a constant ache and reported a long history of bilateral 
knee pain, left greater than the right.  In the VA 
examination report, under diagnosis, the examiner indicated 
suspected retropatellar pain syndrome.  In view of these 
facts, the Board finds that a current VA specialized 
examination is warranted concerning the etiology of the 
veteran's current bilateral knee disorders.  

In February 2004, the veteran submitted a CD-ROM containing 
images of the knees without accompanying interpretation.  The 
Board finds that additional development should be undertaken 
by the RO.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify the origin of 
the images on the CD-ROM to include the 
dates, names and addresses of the 
treating physicians.  The RO should then 
furnish the veteran with the appropriate 
release of information forms in order to 
obtain copies of medical records 
pertaining to the CD-ROM and the 
diagnosis and treatment of the veteran's 
knees from November 2003 to the present. 

2.   Thereafter, the RO should schedule 
the veteran for a VA examination by an 
orthopedic specialist to determine the 
presence, nature, severity, and etiology 
of any disabilities involving the knees.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  In addition to x-
rays of the knees, any other tests deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed clinical history.  

The examiner is requested to provide an 
interpretation of the images on the CD-
ROM in the claims folder.  Following the 
examination, the examiner is requested to 
render an opinion as to whether the 
veteran has chronic disabilities 
involving the knees, to include suspected 
retropatellar pain syndrome.  If yes, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that any chronic knee disabilities 
diagnosed are related to the veteran's 
period of service?  A complete rationale 
for any opinion expressed should be 
included in the report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the claim is denied, the veteran 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


